Exhibit 10.3

 

Staples, Inc.

Executive Officer Incentive Plan

Fiscal Years 2008 - 2012

 

I.     Summary and Objectives

 

Staples, Inc. (“Staples”) has developed this Executive Officer Incentive Plan
(the “Incentive Plan”) to provide opportunities for Plan Participants (as
defined below) to earn financial rewards for their role in ensuring that Staples
meets its annual performance targets. The Incentive Plan aims to align the
interests of the Plan Participants with those of our shareholders. Bonus awards
are based on actual results measured against pre-established company financial
objectives. Bonus awards are intended to provide a reward to Plan Participants
and supplement the base salary program.

 

II.    Term of Plan

 

The Incentive Plan will cover five fiscal years, beginning with the 2008 fiscal
year (beginning February 3, 2008) and ending with the 2012 fiscal year (ending
February 2, 2013). Each such fiscal year is referred to herein as a “Plan Year”.

 

III.  Eligibility

 

Provided that the Compensation Committee of the Board of Directors (the
“Committee”) determines that Staples meets the applicable performance objectives
for a particular Plan Year, as set forth below, and all other eligibility
requirements are met, the following guidelines will be used to determine Plan
Participants’ bonus award eligibility. Except as set forth in Section III. D
with respect to a Plan Participant’s death, bonus awards are not guaranteed and
will not be paid unless Staples meets the required objectives set forth in the
Incentive Plan and the Committee authorizes the payment of bonus awards.

 

A.    General Eligibility Requirements

 

Each executive officer of Staples, within the meaning of the rules and
regulations promulgated by the Securities and Exchange Commission, will be
eligible to participate in the Incentive Plan, except that an executive officer
whose employment terminates prior to the end of a Plan Year, other than as a
result of permanent disability, death or retirement, will not be eligible to
receive a bonus award under the Incentive Plan for that Plan Year (each a “Plan
Participant”).

 

B.    Changes in Position

 

A Plan Participant who changes from one position to another will be eligible for
a prorated bonus award as follows:

 

1.     A Plan Participant who transfers from an Incentive Plan eligible position
into a position eligible for another bonus plan is eligible for a prorated bonus
award under the Incentive Plan based on the number of days the associate was a
Plan Participant during the applicable Plan Year. The associate’s eligibility
for a bonus for the new position, if any, will be determined in accordance with
any applicable bonus plan for that position.

 

2.     A Plan Participant who changes from one Incentive Plan eligible position
to another, through a promotion, transfer or demotion, is eligible for a
prorated bonus award for each position based on the number of days the associate
held such position during the applicable Plan Year.

 

C.    Leaves of Absence

 

A Plan Participant who is on a company-approved leave of absence in excess of
90 days during a Plan Year will not be eligible for a bonus award for the
portion of his or her leave over 90 days unless otherwise approved by the
Committee.

 

1

--------------------------------------------------------------------------------


 

D.    Retirement, Disability or Death

 

Retirement:  If a Plan Participant terminates his or her employment after
attaining age 55 and if at the time of such termination of employment the sum of
the years of service (as determined by the Board of Directors of Staples)
completed by the associate plus the associate’s age is greater than or equal to
65, the associate will be eligible for a prorated bonus award based on the
number of days the associate was employed by Staples during the applicable Plan
Year.

 

Disability:  If a Plan Participant’s employment is terminated due to permanent
disability before the end of the Plan Year, the associate will be eligible for a
prorated bonus award based on the number of days the associate was employed by
Staples during the applicable Plan Year.

 

In each case described above, no prorated bonus will be paid unless all of the
applicable requirements set forth in the Incentive Plan are met, including
without limitation that the Committee determines that Staples meets the
applicable performance objectives for a particular Plan Year and authorizes the
payment of bonus awards.

 

Death:  If a Plan Participant’s employment is terminated due to death before the
end of the Plan Year, 100% of the Plan Participant’s Target Award for such Plan
Year will be paid within 60 days of such termination; provided, that if such
termination occurs during the Plan Participant’s first Plan Year under the
Incentive Plan, the bonus award will be prorated based on the number of days the
associate was employed by Staples during the applicable Plan Year, calculated as
if the associate had been employed by Staples through the end of the Plan Year.

 

E.     Employment and Compliance

 

As described under “General Eligibility Requirements,” and except as set forth
in Section III. D, a Plan Participant must be employed as of the last day of the
Plan Year in order to be eligible for a bonus. If the employment of a Plan
Participant terminates during a Plan Year for any reason other than retirement
(as defined above), permanent disability or death, no bonus will be paid to the
Plan Participant for that Plan Year.

 

In addition, a Plan Participant must comply with all applicable state and
federal regulations and Staples’ policies (the “Compliance Requirements”) in
order to be eligible to receive a bonus award under the Incentive Plan. A Plan
Participant who is terminated after the end of a Plan Year, but before bonus
awards for such Plan Year are distributed, for violating any of the Compliance
Requirements will not be eligible to receive a bonus award for such Plan Year.

 

IV.   The Plan

 

Within 90 days after the beginning of each Plan Year, the Committee will
establish specific performance objectives for the payment of bonus awards for
that Plan Year. The performance objectives for each Plan Year will be based on
one or more of the following measures: sales, earnings per share, return on net
assets, return on equity and customer service levels. These performance
objectives are intended to establish the benchmark of success for Staples. The
Committee may determine that special one-time or extraordinary gains or losses,
including without limitation as a result of certain acquisitions or divestitures
and changes in accounting principles, should or should not be included in
determining whether such performance objectives have been met. In addition,
customer service target levels will be based on pre-determined tests of customer
service levels, including without limitation scores on blind test (“mystery”)
shopping, customer comment card statistics, customer relations statistics (e.g.,
number of customer complaints), delivery response levels or customer
satisfaction surveys conducted by a third party.

 

For each Plan Year, a specified percentage (which may vary from Plan Year to
Plan Year) of each Target Award (as defined below) will be based upon each of
the performance objectives selected by the Committee for that Plan Year. For
each of the performance objectives, a specified percentage of the portion of the
Target Award that is based on that particular performance objective will be paid
based on the level of performance achieved. Each performance objective has a
threshold performance level that must be achieved for any of the bonus award to
be paid for such objective. Except as set forth in Section III. D with respect
to a Plan Participant’s death, no bonus will be paid under the Incentive Plan
for a Plan Year if the minimum earnings per share goal established for such Plan
Year is not achieved, regardless of whether any other performance objective is
achieved. The maximum bonus award payable to an executive officer for any Plan
Year is $4 million. In addition, the Committee presently intends to limit bonus
awards to 200% of a Plan Participant’s Target Award.

 

2

--------------------------------------------------------------------------------


 

V.   Payment Calculations

 

Each Plan Participant will have a target bonus award (a “Target Award”) for each
Plan Year. Target Awards will be expressed as a percentage of the actual base
salary paid to the Plan Participant during the Plan Year. The percentages will
be determined by the Committee based on the Plan Participant’s job level and
responsibilities and may vary for different officers or business units. At the
end of the Plan Year, the Committee shall determine the amount, if any, to be
paid to each Plan Participant based on the extent that the performance goals
established for the Plan Participant were achieved and shall authorize payment
by Staples to the Plan Participant; provided that the Committee may use negative
discretion to decrease, but not increase, the amount of any bonus award
otherwise payable to a Plan Participant.

 

Any bonus checks will be distributed to Plan Participants within 21/2 months
following the end of the applicable Plan Year.

 

VI.  Plan Administration

 

A.    Administration

 

The Incentive Plan will be administered by the Committee. The Committee will
have broad authority for: determining target bonuses and selecting performance
objectives, as described below; for adopting rules and regulations relating to
the Incentive Plan; and for making decisions and interpretations regarding the
provisions of the Incentive Plan, including determining to what extent, if any,
specific items are to be counted in the relevant financial measures for any
particular business, the satisfaction of performance objectives and the payment
of awards under the Incentive Plan.

 

B.    Employment at Will

 

The Incentive Plan does not create an express or implied contract of employment
between Staples and a Plan Participant. Both Staples and the Plan Participants
retain the right to terminate the employment relationship at any time and for
any reason.

 

C.    Bonus Provisions (Amendments and Termination)

 

Bonuses are not earned or vested until actual payments are made. Staples
reserves the right at any time prior to actual payment of bonus awards to amend,
terminate or discontinue the Incentive Plan in whole or in part whenever it is
considered necessary.

 

The Incentive Plan may be amended or terminated by either the Board of Directors
or the Committee, provided that (1) no amendment or termination of the Incentive
Plan after the end of a Plan Year may adversely affect the rights of Plan
Participants with respect to their bonus awards for that Plan Year, and (2) no
amendment which would require stockholder approval under Section 162(m) of the
Internal Revenue Code may be effected without such stockholder approval.

 

D.    Rights are Non-Assignable

 

Neither the Plan Participant nor any beneficiary nor any other person shall have
any right to assign the right to receive payments hereunder, in whole or in
part, which payments are non-assignable and non-transferable, whether
voluntarily or involuntarily.

 

E.     Withholding

 

All required deductions, including without limitation with respect to federal,
state or local taxes, will be withheld from the bonus awards prior to
distribution.

 

3

--------------------------------------------------------------------------------